Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 11-15, 18, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1, the limitations , “lengthwise wide tab wall” “the lengthwise tab wall of each of the plurality of tabs is spaced along a full longitudinal wall length” is indefinite. It is unclear what is “spaced along” and from. The claim later states “the plurality of tabs is spaced apart from the plurality of grooves at the distance along the full longitudinal wall length” it is still unclear how the spacing is from the grooves and what they are “spaced apart” from with respect to the grooves. It is further unclear because the specification calls these walls “lengthwise tab walls” 72. The examiner suggests amending the limitation to match the language in the specification for clarity. The examiner is interpreting the limitations to be that the full longitudinal length of the surface of the lengthwise tab walls are spaced apart from the entire surface of the lengthwise groove wall, however, the applicant should amend the claim to clarify. 
Allowable Subject Matter
Claims 1, 3-8, 11-15, 18, and 20-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments, filed 08 December 2021, with respect to the art rejections have been fully considered and are persuasive due to applicant’s furthering amendments.  The art rejections of all claims has been withdrawn. 
Claim 1 is allowable because the claimed features wherein when the plurality of tabs (71) engages in the plurality of grooves (81), the lengthwise tab wall (72) of each of the plurality of tabs (71) is spaced along a full longitudinal wall length at a distance from a corresponding RP-3342MDS/ISerial No.: 16/326,101 lengthwise groove wall (82) of the plurality of grooves (81), such that the abutment, without an inserted bolt (4), is tiltable relative to the implant, and, with the bolt (4) inserted, the first cylinder portion (43) of the bolt extends in the through-bore (21) of the abutment (2) and the receiving opening (31) of the implant (3), and an interference fit is provided as a connection of the first cylinder portion (43) of the bolt (4) to a corresponding portion (32) of the receiving opening (31) of the implant (3); wherein the implant bearing surface and the abutment bearing surface touch each other when the plurality of tabs (71) engages in the plurality of grooves (81), and the plurality of tabs (71) is spaced apart from the plurality of grooves (81) at the distance along the full longitudinal wall length of whereby with the bolt (4) inserted and the dental prosthesis system mounted in the jaw bone and under a flexural load, tensile stresses act upon the bolt (4) due to the interference fit and not on the implant (3) and the abutment (2, in combination with the claim as a whole, are neither disclosed nor suggested by the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        

/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        3/18/2022